Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of 1718378.1, filed in United Kingdom on 11/7/2017, 1719206.3, filed in United Kingdom on 4/18/2018, 1806299.2 filed in United Kingdom on 4/18/2018, and PCT/IB2018/058663, filed in United Kingdom on 11/5/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 5/1/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Objections
Claims 42, 43, 44, 47 are objected to because of the following informalities:  The claim is using abbreviation  for BPE and not sure what he meaning is. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-38, 40-42, 44-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Highnam et al (U.S. Patent Pub. No. 2014/0010429, hereafter referred to as Highnam) in view of Wehnes et al (U.S. Patent Pub. No. 2016/0256126, hereafter referred to as Wehnes).

Regarding Claim 30, Highnam teaches a method for validating one or more native image parameters from one or more images of a source object (paragraph 39, paragraph 40, Highnam teaches capturing breast images.), wherein: 
one or more native parameter(s) from the image(s) (paragraph 41, Highnam teaches capturing breast images and analyzing for diagnostic purposes.) is analyzed with a reference data to determine whether the native parameter(s) is/are plausible (paragraph 43, Highnam teaches capturing the images of the breast then using skin outline, pectoral muscle outline, optionally breast thickness and breast density.).
Highnam does not explicitly disclose characterized by transforming quantitatively the image(s) to a tissue composition map(s).
Wehnes is in the same field of art of breast medical image for detecting cancer. Further, Wehnes teaches characterized by transforming quantitatively the image(s) to a tissue composition map(s) (paragraph 27, Wehnes teaches breast segmentation by performing pixel that contains information of the breast tissue, pectoral tissue or background.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Highnam by incorporating the tissue mapping of pixels that is taught by Wehnes, to make the invention that captures breast images then performs segmentation the breast using a tissue mapping of the pixels to detect breast cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since  breast tissue may potentially mask cancerous lesions because dense fibro-glandular tissue exhibits similar x-ray attenuation properties as cancerous masses/calcifications. As such, techniques for accurately measuring breast density and/or identifying dense breast tissue are desired (paragraph 3, Wehnes).


In regards to Claim 31, Highnam in view of Wehnes discloses wherein the plausibility of the native parameter(s) is determined from an individual image with respect to the reference data (paragraph 47, paragraph 48, Highnam teaches correlating the images of the CAD and images to determine breast cancer).  

	
In regards to Claim 32, Highnam in view of Wehnes discloses measuring and/or estimating breast thickness based on values from the tissue composition map(s) of the image and utilizing the tissue composition map as a base image (paragraph 39, Highnam teaches modeling geometric changes using density measurement, paragraph 53, specifically measuring breast thickness).  

In regards to Claim 33, Highnam in view of Wehnes discloses utilizing a constant volume in resolving or compensating for error in the breast thickness (paragraph 55-paragraph 57, Highnam teaches determining features of breast volume and volume of fibro glandular).  

In regards to Claim 34, Highnam in view of Wehnes discloses forming a collective group of the native parameters and determining the plausibility of all of the native parameters in the collective group (paragraph 53-paragraph 57, Highnam).  

In regards to Claim 35, Highnam in view of Wehnes discloses wherein the collective group native parameters are breast thickness of an imaged breast in a plurality of the images (paragraph 52-paragraph 57, Highnam).  

In regards to Claim 36, Highnam in view of Wehnes discloses estimating the plausibility of any of the breast thickness in the group according by comparing the breast thickness in images of the group having differing views of the imaged breast (paragraph 15, paragraph 52-paragraph 57, Highnam).

In regards to Claim 37, Highnam in view of Wehnes discloses wherein an adjusted image parameter is calculated for any native parameter(s) determined to be non-plausible which relies on a variable feature of the source image(s) or derived map(s) by adjusting the native parameter(s) towards plausibility (paragraph 26, paragraph 27, Wehnes).  

In regards to Claim 38, Highnam in view of Wehnes discloses wherein compression is adjusted based on adjusted breast thickness (paragraph 43-paragraph 45, paragraph 47, Highnam teaches different compression of and breast density can be determining the Examiner interprets that compression can be adjusted.).  

In regards to Claim 40, Highnam in view of Wehnes discloses wherein an average breast volume is used to calculate a target breast volume at the time each image is obtained, and the breast thickness is adjusted to achieve that (paragraph 17, Highnam).  


In regards to Claim 41, Highnam in view of Wehnes discloses wherein a weighted image parameter is calculated by assigning a weighting to any native parameter(s) determined to be non-plausible which relies on an integral property of the source object (paragraph 48, paragraph 49, Highnam teaches the breast density can weigh the CAD marker).  

In regards to Claim 42, Highnam in view of Wehnes discloses wherein the integral property is a foreign object, presence of cancer, predicted BPE class or breast arterial calcification (paragraph 47, Highnam teaches determining cancer).  

In regards to Claim 44, Highnam in view of Wehnes discloses wherein based on a regression model, predicted BPE measures derived from breast tissue composition maps, determined from processing a mammogram image of the source object to generate a density map as a standardized base image, are categorized into ordinal BPE classes (paragraph 25 - paragraph 28, paragraph 41, paragraph 42, Wehnes).  

In regards to Claim 45, Highnam in view of Wehnes discloses wherein texture features are extracted from a region of interest in the density map and used in the regression model (paragraph 27, paragraph 28, paragraph 41, paragraph 42, Wehnes teaches suing a regression algorithm that is model for determining breast information.).


In regards to Claim 46, Highnam in view of Wehnes discloses wherein image parameters are checked for whether they are used in multivariate measure (paragraph 11, paragraph 39, paragraph 47, paragraph 56-paragraph 58, Highnam teaches determining the breast density over time.) and if (Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (2016). Additional information can be found in MPEP §2111.04(II). The PTAB found, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Schulhauser at 10. As a result, if there is a possibility that the condition is not met, then the Examiner need not find prior art addressing the corresponding element. ) so, the multivariate measure is re-generated using at least one adjusted image parameter (the Examiner finds that the “if” is not met then this part of the claims does not need to met by the prior since it is not being performed.).  

In regards to Claim 47, Highnam in view of Wehnes discloses wherein input measures for multivariate measure include volumetric breast density, predicted BPE category, change in breast density over time, patient dose, breast arterial calcification scores, CAD markers, and/or risk of disease (the Examiner interprets that the claims states or therefore, only one limitation needs to met to read on the claim, paragraph 11, paragraph 39, paragraph 47, paragraph 56-paragraph 58, Highnam).  

In regards to Claim 48, Highnam in view of Wehnes discloses wherein computer aided detection is applied to the source image(s) using pattern recognition to identify and CAD mark features on an image (paragraph 45-paragraph 55, Highnam).

Regarding Claim 49, Highnam teaches a system for validating one or more native image parameters from one or more images of a source object (paragraph 39, paragraph 40, Highnam teaches capturing breast images.), comprising 
an apparatus for validating the native image parameters (paragraph 11, paragraph 39, paragraph 47, Highnam teaches using a computer aided diagnostic system which is uses a computer.), including: 
a device to utilize the one or more images of the source object (paragraph 48-paragraph 51, Highnam teaches a computer aided system that captures and analyzes images.), 
a device to analyze the one or more native parameters (paragraph 41, Highnam teaches capturing breast images and analyzing for diagnostic purposes.) with the reference data to determine whether the native parameters are plausible (paragraph 43, Highnam teaches capturing the images of the breast then using skin outline, pectoral muscle outline, optionally breast thickness and breast density.).
Highnam does not explicitly disclose a device to transform quantitatively the image(s) to the tissue composition maps.
Wehnes is in the same field of art of breast medical image for detecting cancer. Further, Wehnes teaches a device to transform quantitatively the image(s) to the tissue composition maps (paragraph 27, Wehnes teaches breast segmentation by performing pixel that contains information of the breast tissue, pectoral tissue or background.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Highnam by incorporating the tissue mapping of pixels that is taught by Wehnes, to make the invention that 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Highnam in view of Wehnes in view of Boone et al (U.S. Patent Pub. No. 2008/0187095, hereafter referred to as Boone)

Regarding Claim 39, Highnam in view of Wehnes teaches a computer aided diagnosis image system that detect breast cancer.
Highnam in view of Wehnes does not explicitly disclose breast thickness is the native image parameter determined to be non-plausible in at least one of a plurality of the images obtained at different times; and 
the compressed breast thickness is adjusted toward plausibility by a computation in which constant breast volume is assumed.
Boone is in the same field of art of breast imaging of the patient. Further, Boone teaches breast thickness is the native image parameter determined to be non-plausible in at least one of a plurality of the images obtained at different times (paragraph 79, paragraph 85, paragraph 92, Boone teaches a device that allows for adjusting the compression pads for imaging the breast.); and 
the compressed breast thickness is adjusted toward plausibility by a computation in which constant breast volume is assumed (paragraph 79, paragraph 85, paragraph 92, Boone teaches a device that allows for adjusting the compression pad that allows for better breast imaging.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Highnam in view of Wehnes by incorporating the adjusting of the compression pads for imaging the breast that is taught by Boone, to make the invention that captures breast images then performs segmentation the breast using a tissue mapping of the pixels to detect breast cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since the reduction of compression needed to reduce the overlap of breast structure provides a more comfortable experience for the patient and can improve the imaging of some breast structure, such as breast ducts, which are unduly distorted by compression. One drawback to such breast CT machines, in instances where a suspicious lesion is found and a biopsy is required, is that compression of the breast in a standard mammography fixture and possibly re-imaging of the breast may be required to provide the necessary guidance for the biopsy procedure (paragraph 10, Boone).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	

Claims 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Highnam in view of Wehnes in view of Wheeler et al (U.S. Patent Pub. No. 2007/0014448, hereafter referred to as Wheeler).

Regarding Claim 43, Highnam in view of Wehnes teaches a computer aided diagnosis image system that detect breast cancer.
Highnam in view of Wehnes does not explicitly disclose wherein the weighting is determined by a preselected correlation between confidence level in the native parameter determined to be non- plausible and the predicted BPE class.
Wheeler is in the same field of art of . Further, Wheeler teaches wherein the weighting is determined by a preselected correlation between confidence level in the native parameter determined to be non- plausible and the predicted BPE class (the Examiner after reviewing the specification, the specification states that BPE is background parenchymal enhancement (BPE) refers to the normal enhancement of fibroglandular tissue in an image, therefore, paragraph 28-paragraph 30, Wheeler teaches that the fibroglandular can be increase and decrease the density and is used to determine if there is cancer in the breast.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Highnam in view of Wehnes by incorporating fibroglandular imaging in the breast for determining cancer that is taught by Wheeler, to make the invention that captures breast images then performs segmentation on the breast and also segmentation of fibroglandular using a tissue mapping of the pixels to detect breast cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since it is therefore desirable to provide an efficient and improved 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
	
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kadir et al WIPO 2011/151448.
Kendall et al U.S. Patent Publication No. 2010/0310183.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665